ORDER
This matter having been duly presented to the Court and the Court having stayed an Order of Revocation until further Order to permit respondent to apply to the Committee on Character, and respondent having failed to perfect his application pursuant to that Order; and good cause appearing;
It is ORDERED that the stay of the Order revoking the license to practice law of EMILE E. GOUIRAN of PARIS, FRANCE, is dissolved; and it is further
ORDERED that the license of EMILE E. GOUIRAN is hereby revoked, and respondent’s name shall be stricken from the roll of attorneys.